Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered March 31, 2005 in a personal injury action. The order denied plaintiffs’ motion to compel disclosure.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs’ motion to compel disclosure of, inter alia, the factual findings, calculations, measurements and diagrams collected by defendants’ experts from the accident scene (see generally Nyhlen v Millard Fillmore Hosps., 275 AD2d 943 [2000]). The information sought is immune from disclosure because it constitutes material prepared in anticipation of litigation, and plaintiffs failed to demonstrate a substantial need for such information and that they were unable to obtain its substantial equivalent without undue hardship (see CPLR 3101 [d] [2]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.